OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08786 Pioneer Variable Contracts Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Growth Opportunities VCT Portfolio Schedule of Investments 3/31/12 (unaudited) Shares Value COMMON STOCKS - 98.0% Energy - 7.3% Oil & Gas Equipment & Services - 0.8% Hornbeck Offshore Services, Inc. * $ Oil & Gas Exploration & Production - 5.3% Cabot Oil & Gas Corp. $ Comstock Resources, Inc. * Energy XXI Bermuda, Ltd. * Halcon Resources Corp. * McMoRan Exploration Co. * Oasis Petroleum, Inc. * Range Resources Corp. Triangle Petroleum Corp. * $ Oil & Gas Refining & Marketing - 0.5% Clean Energy Fuels Corp. * $ Oil & Gas Storage & Transportation - 0.7% Golar LNG, Ltd. $ Total Energy $ Materials - 4.0% Specialty Chemicals - 3.4% Flotek Industries, Inc. * $ GSE Holding, Inc. * WR Grace & Co. * $ Steel - 0.6% Allegheny Technologies, Inc. $ Total Materials $ Capital Goods - 8.4% Aerospace & Defense - 3.0% Hexcel Corp. * $ Spirit Aerosystems Holdings, Inc. * TransDigm Group, Inc. * $ Construction & Engineering - 2.6% KBR, Inc. $ MYR Group, Inc. * $ Construction & Farm Machinery & Heavy Trucks - 0.8% Terex Corp. * $ Industrial Machinery - 2.0% Chart Industries, Inc. * $ SPX Corp. $ Total Capital Goods $ Commercial Services & Supplies - 5.5% Diversified Support Services - 1.4% Copart, Inc. * $ United Rentals, Inc. * $ Human Resource & Employment Services - 1.4% On Assignment, Inc. * $ Research & Consulting Services - 2.7% Acacia Research Corp. * $ CoStar Group, Inc. * RPX Corp. * $ Total Commercial Services & Supplies $ Transportation - 1.0% Airlines - 1.0% Allegiant Travel Co. * $ Total Transportation $ Automobiles & Components - 1.3% Auto Parts & Equipment - 1.3% Dana Holding Corp. $ Gentex Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 6.3% Household Appliances - 0.5% SodaStream International, Ltd. * $ Housewares & Specialties - 1.0% Tupperware Brands Corp. $ Leisure Products - 0.5% Leapfrog Enterprises, Inc. * $ Apparel, Accessories & Luxury Goods - 3.5% Carter's, Inc. * $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. * Iconix Brand Group, Inc. * The Warnaco Group, Inc. * $ Footwear - 0.8% Crocs, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.8% Casinos & Gaming - 1.2% Scientific Games Corp. * $ Restaurants - 0.7% PF Chang's China Bistro, Inc. $ Education Services - 0.9% Grand Canyon Education, Inc. * $ Total Consumer Services $ Media - 1.6% Movies & Entertainment - 1.6% Cinemark Holdings, Inc. $ Total Media $ Retailing - 4.3% Apparel Retail - 2.5% Express, Inc. * $ HOT Topic, Inc. * Urban Outfitters, Inc. * $ Specialty Stores - 0.7% Vitamin Shoppe, Inc. * $ Automotive Retail - 0.8% Monro Muffler Brake, Inc. $ Homefurnishing Retail - 0.3% Mattress Firm Holding Corp. * $ Total Retailing $ Food & Staples Retailing - 0.2% Hypermarkets & Super Centers - 0.2% Pricesmart, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.5% Packaged Foods & Meats - 0.5% Annie's, Inc. * $ Diamond Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 9.0% Health Care Equipment - 3.9% ABIOMED, Inc. * $ Conceptus, Inc. * HeartWare International, Inc. * Insulet Corp. * MAKO Surgical Corp. * $ Health Care Supplies - 2.8% Align Technology, Inc. * $ Endologix, Inc. * Quidel Corp. * $ Health Care Services - 1.4% Catalyst Health Solutions, Inc. * $ Health Care Facilities - 0.5% LCA-Vision, Inc. * $ Health Care Technology - 0.4% Greenway Medical Technologies * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 13.1% Biotechnology - 8.1% Achillion Pharmaceuticals, Inc. * $ Alkermes Plc * Amarin Corp Plc (A.D.R.) * Cubist Pharmaceuticals, Inc. * Exact Sciences Corp. * Ironwood Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.0% Auxilium Pharmaceuticals, Inc. * $ Cardiome Pharma Corp. * Jazz Pharmaceuticals Plc * Optimer Pharmaceuticals, Inc. * Questcor Pharmaceuticals, Inc. * Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.9% Regional Banks - 0.9% CapitalSource, Inc. $ Signature Bank * $ Total Banks $ Diversified Financials - 2.1% Specialized Finance - 1.0% MarketAxess Holdings, Inc. $ MSCI, Inc. * $ Consumer Finance - 1.1% Ezcorp, Inc. * $ Total Diversified Financials $ Real Estate - 0.7% Mortgage REIT's - 0.7% CreXus Investment Corp. $ Total Real Estate $ Software & Services - 17.1% Internet Software & Services - 3.5% Brightcove, Inc. * $ ExactTarget, Inc. * SciQuest, Inc. * Velti Plc * Vocus, Inc. * $ IT Consulting & Other Services - 4.1% Gartner, Inc. * $ InterXion Holding NV * Sapient Corp. Virtusa Corp. * $ Data Processing & Outsourced Services - 3.2% Global Payments, Inc. $ VeriFone Systems, Inc. * WNS Holdings, Ltd. (A.D.R.) * $ Application Software - 3.8% Aspen Technology, Inc. * $ RealPage, Inc. * SS&C Technologies Holdings, Inc. * Tangoe, Inc. * Ultimate Software Group, Inc. * $ Systems Software - 2.5% Fortinet, Inc. * $ Imperva, Inc. * Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 6.0% Communications Equipment - 3.8% Finisar Corp. * $ Riverbed Technology, Inc. * ShoreTel, Inc. * Ubiquiti Networks, Inc. * $ Computer Storage & Peripherals - 1.3% OCZ Technology Group, Inc. * $ Technology Distributors - 0.9% SYNNEX Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 5.1% Semiconductor Equipment - 1.0% Nanometrics, Inc. * $ Semiconductors - 4.1% Entropic Communications, Inc. * $ Integrated Device Technology, Inc. * Lattice Semiconductor Corp. * Semtech Corp. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.8% Integrated Telecommunication Services - 0.8% Cbeyond, Inc. * $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $103,100,020) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 1.3% Repurchase Agreements - 1.3% Deutsche Bank AG, 0.05%, dated 3/30/12, repurchase price of $1,655,000 plus accrued interest on 4/2/12 collateralized by the following: $188,712 U.S. Treasury Bill, 0.0%, 4/5/12-3/7/13 $155,237 U.S. Treasury Bond, 3.125-10.625%, 8/15/15-2/15/42 $447,990 U.S. Treasury Notes, 0.25-4.875%, 6/15/12-2/15/22 $896,755 U.S. Treasury Strip, 0.0-2.0%, 4/15/12-2/15/42 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,655,000) $ TOTAL INVESTMENT IN SECURITIES - 99.3% $ (Cost $104,755,020) (a) OTHER ASSETS & LIABILITIES - 0.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $105,676,627 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities using fair value methods are categorized as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
